              Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 1 of 41 PageID #: 1

                                   UNITED STATES DISTRICT COURT
                              for the
                    District of South Dakota
 IN THE MATTER OF THE SEARCH OF: ) ^ .n • :
                             ) Case No. 5'-H'rni -
 The content of the encrypted compressed storage file
 containing the search warrant production of Snapchat )


 User Account: Billysays605

 downloaded and currently in the possession of ICAC

                                                                  )
                                      APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer, request a search warrant and state under penalty of peijmy that I have reason
to believe that on the following person or property (identify the person or describe the property to be searched and give its location):

SEE "ATTACHMENT A" attached to and incorporated in this Application and Affidavit

located in the District of South Dakota there is now concealed (identify the person or describe the property to be seized):


SEE "ATTACHMENT B", which is attached to and incorporated in this Application and Affidavit

         The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.


         The search is related to a violation of:
                        Code Section Offense Description
                  [18 U.S.C. § 2422(b)] [Enticement of a Minor Using the Internet]

         The application is based on these facts:
              Continued on the attached affidavit, which is incorporated by reference.
         D Delayed notice of_ days (give exact ending date if more than 30 days: _) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
             Your applicant requests that no notice be given prior to the execution of the search warrant, i.e., "no knock",
         the basis of which is set forth in the attached affidavit.
         D Your applicant requests authorization to serve the search warrant any time day or night pursuant to Fed. R.
         Crim. P. 41(e)(2)(A)(ii), the basis of which is set forth in the attafhed^affldayit.



                                                                                              Affiant Signature


                                                                               Sarah B. Collins, Assistant U.S. Attorney
                                                                                              Printed Name and Title
Sworn to before me and: ^}-/| signed in my presence.
                             TH submitted, attested to, and acknowledged by reliable electronic means.


Date :   ^13-^
                                                                                                       Judge's signature


City and state: Rapid City, SD _ _Daneta Wollmann, U.S. Magistrate
                                                                                                       Printed name and title
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 2 of 41 PageID #: 2




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             WESTERN DISTRICT

  IN THE MATTER OF THE SEARCH OF: ^ ^-jq-^'j-115
  The content of the encrypted
  compressed storage file containing the AFFIDAVIT IN "SUPPORT'OF
  search warrant production of Snapchat
  User Account: Billysays605 APPLICATioN'
  downloaded and currently in the
  possession of ICAC


State of South Dakota )
                       ) ss
County of Pennington )

                 INTRODUCTION AND AGENT BACKGROUND

      I, Brian Freeouf, Investigator with the Pennington County Sheriffs Office

(PCSO) and currently assigned to the South Dakota Internet Crimes Against

Children Taskforce (ICAC), being duly sworn, states as follows:

      1. I began my law enforcement career with Pennington County in July


of 2005. I spent approximately 3 years on patrol in the contract community of


Wall, SD. I was then assigned to the patrol division in Rapid City in 2008. I was

promoted to the rank of Senior Deputy in July of 2010. I also spent time as a

School Liaison Officer and Criminal Investigations Division as a Property Crimes

Investigator. Even though I was assigned as a Property Crimes Investigator I


also investigated other crimes including, but not limited to, homicides, rapes,


assaults, and coroner duties. My other assignments within the Sheriffs Office


include Deputy Coroner, Field Training Deputy, and Defensive Tactics Training

Administrator. Due to the placement on ICAC, I have also been given the title of

Special Assistant Attorney General of the State of South Dakota.
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 3 of 41 PageID #: 3




      2. I have investigated and assisted in the investigation of cases

involving the enticement of minors using the internet in violation of federal law

to include violations of United States Statues 18 U.S.C. § 2422(b). During my

law enforcement-career, I have become familiar with the modus operandi of


persons involved in the enticement of minors using the internet. Based on my


experience and training, I am knowledgeable of the various means utilized by


individuals who exploit children utilizing the internet.

      3. I have been informed that 18 U.S.C. § 2422(b) makes it a crime for

a person to use the internet or any other means, which affects interstate


commerce, to attempt to knowingly persuade, induce, entice, and coerce a


person who has not attained the age of 18 years to be caused to engage in a


criminal sex act.


      4. The facts set forth in this affidavit are based on my personal

knowledge, knowledge obtained from other individuals, including other law

enforcement officers, interviews of persons with knowledge, my review of


documents, interview reports and computer records related to this investigation,


communications with others who have personal knowledge of the events and


circumstances described herein, and information gained through my training

and experience. This affidavit contains information necessary to support


probable cause for this application and does not contain every material fact that

I have learned during the course of this investigation; however, I have not


withheld information known to me that would tend to negate probable cause has
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 4 of 41 PageID #: 4




been withheld from this affidavit.

                  ITEMS TO BE SEARCHED FOR AND SEIZED:

         5. Please see Attachment B.


         6. Your affiant respectfully submits that there is probable cause to

believe that John Sanders committed the crimes of distribution, receipt, and

possession of child pornography using Snapchat account: Billysays605, and that

evidence of those crimes will be found in the content of the encrypted compressed


storage file provided to me on Snapchat's law enforcement portal in response to


a previous executed search warrant. I downloaded the file, but did not review


the contents of the file, nor did I provide access to the file for anyone else to view.


The downloaded file is currently in the possession of ICAC.

      7. It is my understanding that I must seek this additional warrant to

review the responsive materials out of an abundance of caution to comply with


the issue raised in dicta in the recent decision in United States v. Nyah, 928 F. 3d

694 (S&Cir. 2019).

                                   DEFINITIONS

      8. The following definitions apply to this Affidavit and Attachments A

and B:

      a. "Chat," as used herein, refers to any kind of text communication


transmitted over the Internet in real-time from sender to receiver. Chat


messages are generally short in order to enable other participants to respond


quickly and in a format, that resembles an oral conversation. This feature


distinguishes chatting from other text-based online communications such as
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 5 of 41 PageID #: 5




Internet forums and email.


      b. "Child Erotica," as used herein, means materials or items that are


sexually arousing to persons having a sexual interest in minors but that are not


necessarily, in and of themselves, obscene or that do not necessarily depict


minors in sexually explicit poses or positions.


      c. "Child pornography," as defined in 18 U.S.C. § 2256(8), is any visual

depiction of sexually explicit conduct where (a) the production of the visual

depiction involved the use of a minor engaged in sexually explicit conduct, (b)

the visual depiction is a digital image, computer image, or computer-generated


image that is, or is indistinguishable from, that of a minor engaged in sexually

explicit conduct, or (c) the visual depiction has been created, adapted, or

modified to appear that an identifiable minor is engaged in sexually explicit

conduct.


      d. "Cloud-based storage service," as used herein, refers to a publically


accessible, online storage provider that collectors of child pornography can use


to store and trade child pornography in larger volumes. Users of such a service


can share links and associated passwords to their stored files with other traders

of child pornography in order to grant access to their collections. Such services


allow individuals to access these files easily through a wide variety of electronic

devices such as desktop and laptop computers, mobile phones, and tablets,


anywhere and at any time. An individual with the password to file stored on a

cloud-based service does not need to be a user of the service to access the file.


Access is free and readily available to anyone who has an internet connection.
    Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 6 of 41 PageID #: 6




        e. "Computer," as used herein, refers to "an electronic, magnetic,


optical, electrochemical, or other high speed data processing device performing

logical or storage functions, and includes any data storage facility or


communications facility directly related to or operating in conjunction with such

device" and includes smartphones, and mobile phones and devices. See 18


U.8.C. § 1030(e)(l).

        f. "Computer hardware," as used herein, consists of all equipment,


which can receive, capture, collect, analyze, create, display, convert, store,


conceal, or transmit electronic, magnetic, or similar computer impulses or data.


Computer hardware includes any data-processing devices (including, but not


limited to, central processing units, internal and peripheral storage devices such


as fbced disks, external hard drives, floppy disk drives and diskettes, and other

memory storage devices); peripheral input/output devices (including, but not

limited to, keyboards, printers, video display monitors, and related

communications devices such as cables and connections), as well as any devices,


mechanisms, or parts that can be used to restrict access to computer hardware


(including, but not limited to, physical keys and locks).

       g. "Computer software," as used herein, is digital information, which a


computer can interpret and any of its related components to direct the way they


work. Computer software is stored in electronic, magnetic, or other digital form.


It commonly includes programs to run operating systems, applications, and


utilities.

       h. "Computer-related documentation," as used herein, consists of
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 7 of 41 PageID #: 7




written, recorded, printed, or electronically stored material, which explains or


illustrates how to configure or use computer hardware, computer software, or


other related items.


      i. "Computer passwords, pass-phrases and data security devices," as


used herein, consist of information or items designed to restrict access to or hide


computer software, documentation, or data. Data security devices may consist


of hardware, software, or other programming code. A password or pass-phrase


(a string of alphanumeric characters) usually operates as a sort of digital key to

"unlock" particular data security devices. Data security hardware may include


encryption devices, chips, and circuit boards. Data security software of digital

code may include programming code that creates "test" keys or "hot" keys, which


perform certain pre-set security functions when touched. Data security software


or code may also encrypt, compress, hide, or "booby-trap" protected data to make


it inaccessible or unusable, as well as reverse the progress to restore it.


      j. A provider of "Electronic Communication Service" ("ESP"), as defined


in 18 U.S.C. § 2510(15), is any sendce that provides to users thereof the ability

to send or receive wire or electronic communications. For example, "telephone


companies and electronic mail companies" generally act as providers of


electronic communication services. See 8. Rep. No. 99-541 (1986), reprinted in


1986 U.S.C.C.A.N. 3555, 3568.


      k. "Electronic Storage Device" includes but is not limited to external


and internal hard drives, thumb drives, flash drives, SD cards, gaming devices


with storage capability, storage discs (CDs and DVDs), cameras, cellular phones,
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 8 of 41 PageID #: 8




smart phones and phones with photo-taking and/or internet access capabilities,


and any "cloud" storage by any provider.


      1. "Encrypted compressed storage file" as used herein, refers to a


computer file whose contents of one or more files are compressed for storage or


transmission, one example is a "zip file." The compressed storage file is used to


consolidate large files or multiple files into one file for ease of transfer. The ESPs

create the file then provide access to the file to law enforcement typically via the

ESP's law enforcement portal or special encrypted web link.


      m. "File Transfer Protocol" ("FTP"), as used herein, is a standard


network protocol used to transfer computer files from one host to another over a


computer network, such as the Internet. FTP is built on client-server


architecture and uses separate control and data connections between the client


and the server.


      n. "Internet Protocol address" or "IP address," as used herein, refers to


a unique number used by a computer to access the Internet. IP addresses can


be "dynamic," meaning that the ISP assigns a different unique number to a


computer every time it accesses the Internet. IP addresses might also be "static,"


if an I8P assigns a user's computer a particular IP address that is used each time


the computer accesses the Internet.


      o. "Internet Service Providers" ("ISPs"), as used herein, are commercial


organizations that are in business to provide individuals and businesses access


to the Internet. ISPs provide a range of functions for their customers including


access to the Internet, web hosting, e-mail, remote storage, and co-location of



                                          7
   Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 9 of 41 PageID #: 9




computers and other communications equipment.


      p. PhotoDNA is a process where a photograph is scanned by converting

images into a grayscale format, creating a grid and assigning a numerical value


to each tiny square. Those numerical values represent the "hash" of an image,


or its "PhotoDNA signature." The program protects user privacy in that it doesn't


look at images or scan photos; it simply matches a numerical hash against a


database of known illegal images. A hash is an alphanumeric value assigned to

an image based off a mathematical algorithm run against the data making up

the file itself. This process has proven to be a reliable method of confirming like

images.


      q. "Records," "documents," and "materials," as used herein, include all


information recorded in any form, visual or aural, and by any means, whether


in handmade, photographic, mechanical, electrical, electronic, or magnetic form.


      r. "Remote Computing Service" ("RCS"), as defined in 18 U.S.C. §


2711(2), is the provision to the public of computer storage or processing services

by means of an electronic communications system.


      s. "Short Message Service" ("SMS"), as used herein, is a service used


to send text messages to mobile phones. SM8 is also often referred to as texting,


sending text messages or text messaging. The service allows the user to send


short text messages from one cell phone to another cell phone or from the Web


to another cell phone. The term "computer," as defined in 18 U.S.C. § 1030(e)(l),

means an electronic, magnetic, optical, electrochemical, or other high speed data


processing device performing logical, arithmetic, or storage functions, and



                                        8
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 10 of 41 PageID #: 10




 includes any data storage facility or communications facility directly related to

 or operating in conjunction with such device.


       t. "Sexually explicit conduct," as defined in 18 U.8.C. § 2256(2), means


 actual or simulated (a) sexual intercourse, including genital-genital, oral-genital,


 or oral-anal, whether between persons of the same or opposite sex; (b) bestiality;


 (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious exhibition of

 the genitals or pubic area of any person.


       u. "Visual depiction," as defined in 18 U.8.C. § 2256(5), includes

 undeveloped film and videotape, data stored on computer disc or other electronic


 means which is capable of conversion into a visual image, and data which is


 capable of conversion into a visual image that has been transmitted by any


means, whether or not stored in a permanent format.


       v. "Zip file," as used herein is a type of "Encrypted compressed storage


file," defined above in paragraph 1.


   BACKGROUND ON^ CHILD EXPLOITATION AND CHILD PORNOGRAPHY,
             COMPUTERS, THE INTERNET, AND EMAIL

       9. I have had both training and experience in the investigation of

computer-related crimes. Based on my training, experience, and knowledge, I


know the following:

             a. Computers and digital technology have dramatically changed

       the way in which individuals interested in child pornography interact with

       each other. Computers serve many functions for persons who exploit


       children online; they serye as a mechanism for meeting child-victims and


      communicate with them; they serve as a mechanism to get images of the

                                          9
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 11 of 41 PageID #: 11




    children and send images of themselves; computers serye as the manner


    in which persons who exploit children online can meet one another and


    compare notes.


          b. Persons, who exploit children online, can now transfer


    printed photographs into a computer-readable format with a device known

    as a scanner and then distribute the images using email, like Gmail and

    Yahoo! Inc. Furthermore, with the advent of digital cameras and


    smartphones with cameras, when the photograph is taken it is saved as a


    digital file that can be directly transferred to a computer by simply

    connecting the camera or smartphone to the computer. In the last ten


    years, the resolution of pictures taken by digital cameras and smartphones


    has increased dramatically, meaning that such pictures have become


    sharper and crisper. Photos taken on a digital camera or smartphone may


    be stored on a removable memory card in the camera or smartphone.


    These memory cards often store up to 32 gigabytes of data, which provides

    enough space to store thousands of high-resolution photographs. Video

    camcorders, which once recorded video onto tapes or mini-CDs, now can


    save video footage in a digital format directly to a hard drive in the camera.

   The user can easily transfer video files from the camcorder to a computer.


          c. A device known as a modem allows any computer to connect


   to another computer with telephone, cable, or wireless connection. People


   can make electronic contact to literally millions of computers around the


   world. The ability to produce child pornography easily, reproduce it


                                      10
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 12 of 41 PageID #: 12




    inexpensively, and market it anonymously (through electronic


    communications) has drastically changed the method of distribution and

    receipt of child pornography. Persons can transfer child pornography via

    electronic mail or through file transfer protocols (FTPs) to anyone with

    access to a computer and modem. Because of the proliferation of


    commercial services that provide electronic mail service, chat services (i.e.,


    "instant messaging"), and easy access to the Internet, the computer is a


    preferred method of distribution and receipt of child pornographic

    materials.


          d. The Internet affords individuals several different venues for

    meeting and exploiting children in- a relatively secure and anonymous


   fashion.


          e. Individuals also use online resources to exploit children,


   including services offered by Internet Portals such as Gmail and Hotmail,

   among others. The online services allow a user to set up an account with


   a remote computing service that provides e-mail services as well as


   electronic storage of computer files in any variety of formats. A user can


   set up an online storage account from any computer with access to the


   Internet. Even in cases where a user utilizes online storage is, evidence of


   child pornography can be found on the user's computer or external media


   in most cases.


                      INFORMATION ON SNAPCHAT

   10. Based on my training and experience and what I have learned



                                      11
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 13 of 41 PageID #: 13




through other sources, I have learned the following about Snapchat:

            a. Snapchat Inc. is headquartered at 63 Market Street, Venice,


            California.


            b. Snapchat is a messaging application whereby users can take


            photos or records videos and send them to recipients. These


            messages are known as "Snaps." The following additional


            information regarding Snapchat is from a Snapchat, Inc. document


            entitled, "Snapchat Law Enforcement Guide", which indicates it was


            last updated in June, 2017:

            c. Definitions relevant to Snapchat:


                  1. Snaps: A user takes a photo or video using their camera


                     phone in real-time. The user then selects a time limit of 1-


                      10 seconds for the receiver to view the photo or video. A


                     user can elect to have the photo/video saved in their

                     phone's photo gallery or just sent via Snapchat, without

                     being saved. The photo/video can then be sent to a friend

                     in Snapchat.


                  2. Stories: A user can also add the photo/video Snap to their

                     "Story". Depending on the user's privacy settings, the


                     photos and videos added to a Story can be viewed by either

                     all Snapchatters or just the user's friends for up to 24

                     hours.




                                      12
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 14 of 41 PageID #: 14




                3. Chat: A user can also type messages to friends within the

                   Snapchat app using the Chat feature. A user sends a Chat

                   message to a friend, and once it is viewed by both parties

                   - and both parties swipe away from the Chat screen - the


                   message will be cleared. Within the Snapchat app itself, a

                   user can opt to save part of the Chat by tapping on the

                   message (text or photo) that he or she wants to keep. The

                   user can clear the message by tapping it again.


                4. Memories: Memories is Snapchat's cloud-storage service.


                   Users can save their sent or unsent Snaps, posted Stories,


                   and photos and videos from their phone's photo gallery in

                   Memories. A user can also edit and send Snaps and create


                   Stories from these Memories. Snaps, Stories, and other


                   photos and videos saved in Memories are backed up by

                   Snapchat and may remain in Memories until deleted by the

                   user.



    d. If there are snaps that have not been viewed, the content of the snap is


       still retained until the intended party has viewed the snap. I have also

       been advised by a representative of Snapchat, that there is the

       possibility of some Snapchat information may be able to provide

      geolocation data, recorded when the user uploads items to Snapchat.


   e. In addition to photos, videos, "Snaps" and stories, "Snapcash" is an


      online money transfer service offered by Snapchat. The actual business



                                     13
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 15 of 41 PageID #: 15




       platform, is run by "SquareUp", the distributor of a mobile credit card

       reader and application Square Register. Snapcash can be used to


       transfer money between Snapchat users using a linked, U.S. issued


       Visa or MasterCard debit card only; using credit cards is not

       permitted. Snapcash can only be sent to other users who have a linked


       debit card. Snapcash has a $250 weekly limit but can be upgraded to a

       $2,500 weekly limit. Users who upgrade have to provide their full name,

       date of birth, and Social Security number.


    f. While a Snapchat message may disappear, the record of who sent it


       and when still exists. Snapchat records and retains information that is


       roughly analogous to the call detail records maintained by

       telecommunications companies. This includes the date, time, sender,


       and recipient of a snap. Additionally, Snapchat stores the number of

       messages exchanged, which users they communicate with the most,


       message status including if and when the message was opened, and


       whether the receiver used the native screen capture function of their


       device to take a picture of the snap before it disappeared.

    g. Snapchat asks users to provide basic contact and personal identifying

      information to include date of birth. When a user creates an account


      they make a unique Snapchat username. This is the name visible to


      other Snapchat users. An email address is required to register a


      Snapchat account and a new user must also provide a mobile phone


      number. This phone number is verified during the registration process.



                                      14
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 16 of 41 PageID #: 16




          Snapchat sends an activation code, which must be entered before


          proceeding with the registration step. However, a user may elect to


          bypass entering a phone number so one may not always, be present in


          the user's account. Snapchat also retains the account creation date.


       h. Snapchat stores device information such as the model, operating


          system., operating system version, mobile device phone number, and


          mobile network information of devices used in conjunction with the

          service. They also collect unique device identifiers such as the Media

          Access Control (MAC) address and the Infernational Mobile Equipment

          Identifier (IMEI) or Mobile Equipment Identifier (MEID) of devices used

          to access Snapchat. In the event the Snapchat user's application


          crashes, the company also collects a list of other installed applications

          on the device to detect any potential software conflicts.


       11. From my training and experience, I am aware that when Electronic


Sendce Providers, like Snapchat, provide access to an encrypted compressed


storage file, typically a zip file, on its law enforcement portal. The link is to a file

that is limited to the content of the account authorized by the search warrant

and no other accounts. I am aware that the links Snapchat provides typically

have a short expiration date, around 10 days in which to download the file.


                                PROBABLE CAUSE

       12. On 2/20/19, DCI Special Agent (8A) John Barnes received a

Cybertip (45691614) from the National Center of Missing and Exploited Children

(NCMEC). He downloaded the information provided in the Cybertip and placed it


                                          15
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 17 of 41 PageID #: 17




on a CD. 8A Barnes also received the content listed in the Cybertip, along with

the images that were supplied. A summary of the information is listed below:

 Submitter:
       Skout.com
       The Meet Group Legal Team
       100 Union Square Drive
       New Hope, PA 18938 US

Executive Summary:
"The following is a brief overview of information contained in this CyberTipline
report: This report was submitted by the E8P Skout concerning Online
Enticement and Unconfirmed Child Pornography. It appears the child victim
claims to be 11 years old. It appears the suspect claims to be 45 years old. It
appears the suspect and child victim engage in sexually explicit conversation.
It appears the suspect entices the child victim, to send sexually explicit images.

Incident Information
Incident Type: Child Pornography (possession, manufacture, and distribution)
Incident Time: 01-17-2019 20:35:41 UTC

Child Victim
      Name:
      Email Address:
      ESP User ID: 142349380
      IP Address: 174.255.6.119 (Login)

User or Person Being Reported
      Name: will
      Email Address: williamsanders816@yahoo.com
      ESP User ID: 141016550
      IP Address: 96.3.35.98 (Login)

       13. The Cybertip provided the content of communication between

                                             and williamsandersS 16(%yahoo. corn


("Sanders"). Sanders was later identified as John Carl Sanders.


11 years old and lives in Rapid City. During the conversation, BBB had Sanders

guess her age. She said she was below 18 and when Sanders guessed 11, she




                                        16
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 18 of 41 PageID #: 18




responded with yes. Sanders told              that he was "45." Below are the


messages provided in the Cybertip:

2018-12-22    20:03:35
2018-12-22    20:03:24
2018-12-22    19:59:44   <williamsanders816@yahoo. com> : Hey
2018-12-22    19:20:24   <williamsanders816@yahoo.com>: Hey
2018-12-22    15:49:33   <^^^^^^^^^^^^^^^^B>: Hey
2018-12-22    15:49:27   <^^^^^^^^^^^^^^^^B>: Hey
2018-12-22    03:47:51   <williamsanders816@yahoo.corn>: Hi
2018-12-22    03:20:55   <williamsanders816@yahoo. com> : Hey
2018-12-21    22:17:58   <william.sanders816@yahoo.corn>: Hey
2018-12-21    21:06:21   <williamsanders816@yahoo.com>: In a bit ive got it just
got add you
2018-12-21    19:10:34 <                              |>: Hey
2018-12-21    18:41:06 <                              |>: Do you have it
2018-12-21    18:36:47 <                              |>: When are you going to
get it
2018-12-21 18:34:30 <williamsanders81f         •ahoo.com>: Not yet
2018-12-21    18:22:08 <|                             |>: Did u
2018-12-21    18:21:15 <|                             |>: Babe did you
2018-12-21    18:21:07 <|                             |>: Did u add me
2018-12-21    18:15:50 <williamsanders81i      ahoo.com>: Ok
2018-12-21    18:15:13 <|                             |>: My Snapchat is

2018-12-21    18:15:00 <|                             |>: I do
2018-12-21    18:14:53 <williamsanders81i      •ahoo.com>: Get snapchat
2018-12-21    18:14:36 <|                             |>: So what do we do now
2018-12-21    18:12:14 <|                         |>: No
2018-12-21    18:11:36 <williamsanders816@yahoo.com>: Do you have Snapchat
2018-12-21    18:08:28 <williamsanders816@yahoo.com>: Do the ps let you go
play
                 :24 <|
2018-12-21 18:05:^                              |>: Oh ok
2018-12-21 18:05::
                 : 15 <williamsanders8L  ^ahoo.com>: Got to be safe
                 :30 <|
2018-12-21 18:04::                               |>: User sent picture
                 :00 <1
2018-12-21 18:04:(                               |>: Why
2018-12-21 18:03:49 <williamsanders816@yahoo.com>: Show me a picture of
your school book
                 : 27 <^^^^^^^^^^^^^B>: No
2018-12-21 18:03:^
                 :25 <^^^^^^^^^^^^^B>: Bo
2018-12-21 18:03:^
                 :23 <^^^^^^^^^^^^^^B>: Bot
2018-12-21 18:03:^
2018-12-21 18:02:;
                 :58 <william.sanders816@yahoo.com>: I got to ask are you a
cop
2018-12-21 18:02:37 <williamsanders81f         ahoo.com>: Ya
2018-12-21 17:56:31 <|                                |>: Do you like it

                                         17
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 19 of 41 PageID #: 19




2018-12-21   17:55::25 <|                               Hey
2018-12-21   17:21;: 06 <williamsanders81<   ahoo.com>: Hey
2018-12-21   16:55;:24 <|                               User sent picture
2018-12-21   16:54;: 57 <|                              User sent picture
2018-12-21   16:49::37<|                                Babe
2018-12-21   16:49;: 36 <|                              Hey abe
2018-12-21   16:47;: 14 <|                              Hey
2018-12-21   15:03;: 07 <williamsanders816@yahoo.com>: Morning cutie
2018-12-21   05:26::40 <williainsanders816@yahoo.com>: Hi
2018-12-21   03:52:: 51 <williamsanders81i  rahoo.com>: Yes ttyl
2018-12-21   03:52::34 <|                       |om>: Lick my pussey
2018-12-21   03:52::25 <|                           |>: Bye sexiest
2018-12-21   03:52:: 15 <williamsanders81i  -ahoo.com>: Bye cutie lyl
2018-12-21   03:51;:56<|                            |>: Love you cutie
2018-12-21   03:51:: 2 2 <williamsanders81i 'ahoo.com>: Okay talk to you later
2018-12-21   03:51:: 12 <|                          |>: Bye
2018-12-21   03:51;: 10 <|                          |>: Be my mom said
2018-12-21   03:50:: 46 <williamsanders81<  ahoo.com>: Why do you have to go
2018-12-21   03:50::34 <|                            >: Well I have to go bye
2018-12-21   03:49::45                              |>:Ya
2018-12-21   03:49::25 <williamsanders81i   ahoo.com>: So you are a virgin
2018-12-21   03:49::oo <l                           |>: Straight
2018-12-21   03:48: 47 <williamsanders816@yahoo.com>: So you are a straight
virgin
2018-12-21 03:48: 32 <^^^^^^^^^^^^^^^^B>: Noooo
2018-12-21 03:48: 10 <williamsanders816@yahoo.com>: Ok have you started
your period Yet
2018-12-21 03:47: 39 <^^^^^^^^^^^^^^B>: Just u
2018-12-21 03:47: 38 <^^^^^^^^^^^^^^B>: None
2018-12-21 03:47: 08 <williamsanders816@yahoo.com>: How many guys have
you been with
2018-12-21 03:47:;05 <williamsanders816(%vahoo .com>: User sent picture
2018-12-21 03:46:;49 <|                           |>: Show me your dick
2018-12-21 03:46: 21 <williamsanders81i   ahoo .com>: I bet
2018-12-21 03:46: 09 <|                           |>: I love old men like u
2018-12-21 03:46: 04 <williamsanders81i   ahoo .com>: Ya
2018-12-21 03:45: 58 <|                           |>: 45
2018-12-21 03:45: 37 <williamsanders81i   ahoo .com>: Old
2018-12-21 03:45: 16 <|                           |>: How old are u
2018-12-21 03:45: 04 <williamsanders81i   ahoo .com>: Yep
2018-12-21 03:44: 58 <|                           |>: Lick my pussey
2018-12-21 03:44: 27 <williamsanders81i   ahoo .com>: Ya 2
2018-12-21 03:44: 07 <|                           |>: Ya love u so much
2018-12-21 03:43: 18 <williamsanders81i   ahoo .com>: W(Y)(Y)
2018-12-21 03:42: 32 <|                           |>: Love it let have sex
2018-12-21 03:42: 08 <williamsanders816@yahoo,.com>: User sent picture

                                      18
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 20 of 41 PageID #: 20




2018-12-21 03:41:42 <|                          |>: User sent picture
2018-12-21 03:41:12 <|                          |>: User sent picture
2018-12-21 03:41:02 <williamsanders81(   ahoo.com>: Wow
2018-12-21 03:40:39 <|                          |>: User sent picture
2018-12-21 03:40:26 <williamsanders816@yahoo.com>: Can you spread them
pussy lips wide and give me a close U]
2018-12-21 03:40:04 <|                          |>:Thank
2018-12-21 03:39:57 <williamsanders81f   ahoo.com>: Love that pussy
2018-12-21 03:39:35 <|                          |>: Lol love it
2018-12-21 03:39:28 <williamsanders81(   ahoo.com>: User sent picture
2018-12-21 03:36:30 <|                          |>: User sent picture
2018-12-21 03:36:00 <|                          |>: Hey sorry
2018-12-21 03:07:01 <williamsanders816@yahoo.com>: When u want hit me
up send more pics
2018-12-21 02:03:39 <williamsanders816@yahoo.com>: Why u not talking any
more
2018-12-21 01:51:54 <williamsanders816@yahoo.com>: Hello
2018-12-21 01:49:32 <williamsanders816@yahoo.com>: Where do you live
2018-12-21 01:47:58 <^^^^^^^^^^^^B>: Idk
2018-12-21 01:47:18 <williamsanders816@yahoo.com>: How would we meet ??
How would u get away from parents.??
2018-12-21 01:44:59 <^^^^^^^^^^^^^^B>: Oh what do u mean
2018-12-21 01:44:40 <williamsanders816@yahoo.com>: I like you but I don't
like cops
2018-12-21 01:43:53 <^^^^^^^^^^^^^^B>: You like me or love me
2018-12-21 01:43:39 <williamsanders816@yahoo.com>: Yes yes
2018-12-21 01:37:15 <sasha.morin2222(%gmail.com>: Do u like me
2018-12-21 01:31:27 <|                           >: No text me on here and
why did you say well
2018-12-21 01:29:31 <williamsanders81(   ahoo.com>: Text me 6058369113
2018-12-21 01:27:35 <|                          |>: Why did you say well
2018-12-21 01:27:21 <|                          |>: Well what
2018-12-21 01:25:51 <williamsanders816@yahoo.com>: Nice
2018-12-21 01:23:56 <williamsanders81 ( 'ahoo.com>: Oh my god
2018-12-21 01:23:02 <|                          |>: Well what
2018-12-21 01:20:38 <|                          |>: So do you
2018-12-21 01:19:36 <|                          |>: User sent picture
2018-12-21 01:18:44 <|                          |>: Well what
2018-12-21 01:18:31 <williamsanders81(  ahoo.com>: Well
2018-12-21 01:18:09 <|                          |>: Do u
2018-12-21 01:17:23 <|                          |>: But don't you like
poeple 18 or up
2018-12-21 01:16:12 <wiUiamsanders81f       ahoo.com>: Ok yea
2018-12-21 01:14:58 <|                            |>: Do u like it
2018-12-21 01:13:33 <|                            |>: User sent picture
2018-12-21 01:07:43 <|                            |>: Hey

                                       19
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 21 of 41 PageID #: 21




2018-12-21 01:06:21 <|                           |>: Ya but you are in to 18
year old and no younger
2018-12-21 01:05:30 <williamsanders81f  ahoo. com>:Oh ok
2018-12-21 01:05:11 <|                          |>: Have sex no fuck
2018-12-21 01:04:55 <williamsanders816@yahoo com>: Fuck so one whats
that meen
2018-12-21 01:04:16 <|                         |>: And chat
2018-12-21 01:04:10 <|                         |>: Fuck so one
2018-12-21 01:04:00 <williamsanders81(  ahoo com>: What u want to do
2018-12-21 01:03:04 <|                         |>: So what
2018-12-21 01:01:19 <|                         |>: Cool
2018-12-21 01:01:15 <|                         |>: Oh ok cooo
2018-12-21 01:01:01 <williamsanders816@yahoo com>: Looking for chat,
friends on up to relationships
2018-12-21 01:00:15 <|                          >: Too
2018-12-21 01:00:14 <|                         |>: Why do you have this
app
2018-12-21 00:59:55 <williamsanders816@yahoo .com>: Ok so what do u want
to do with a bf
2018-12-21 00:59:13 <|                          |>: Lol
2018-12-21 00:59:07 <wiUiamsanders816(%yahoo .com>: User sent picture
2018-12-21 00:58:47 <|                          |>: User sent picture
2018-12-21 00:57:59 <williamsanders816@yahoo .com>: Your first finger and
middle finger in a v
2018-12-21 00:57:22 <|                          |>: User sent picture
2018-12-21 00:56:39 <|                          |>: Idk how to put the
peace enjoy on my face
2018-12-21 00:56:13 <|                           |>: Oh ok
2018-12-21 00:56:04 <williamsanders816@yahoo, .com>: To where i know u are
real
2018-12-21 00:55:13 <|                          |>: Why
2018-12-21 00:55:00 <williamsanders816@yahoo. ,com>: Send me a selfie with
the peace symbol in front of your face
2018-12-21 00:54:01 <|                          |>: u
2018-12-21 00:53:48 <|                           |>: A boyfriend
2018-12-21 00:53:40 <williamsanders816@yahoo. com>: So what r u looking
for on here
2018-12-21 00:53:28 <|                           |>:Ya
2018-12-21 00:53:13 <wimamsanders81f      ahoo. com>: Ok
2018-12-21 00:53:07 <|                           |>: Yes
2018-12-21 00:53:03 <wiUiamsanders81f     ahoo. com>: 11
2018-12-21 00:52:59 <|                           |>: Lower
2018-12-21 00:52:53 <williamsanders81f    ahoo. com>: 12
2018-12-21 00:52:40 <|                           |>: Lower
2018-12-21 00:51:47 <williamsanders81(    ahoo. com>: 13
2018-12-21 00:51:27 <|                           |>: Below 18

                                    20
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 22 of 41 PageID #: 22




2018-12-21 00:51:17 <|                              >: I'm.

2018-12-21 00:50:32 <|                              >: Oh well I'm not that old
and you will date a 18 year old gril and you are 45
2018-12-21 00:49:40 <williamsanders816(%vahoo.com>: 18
2018-12-21 00:49:20 • B^^^^^^^^^^^^B •: How old do you want
your girl friend to be '
2018-12-21 00:48:51 <williamsanders816@yahoo.com>: How old i guessed
three times
2018-12-21 00:48:32 <|                              |>: No how old would you
like to date
2018-12-21 00:48:04 <williamsanders81f      •ahoo.com>: 14
2018-12-21 00:47:34 <|                                 One
2018-12-21 00:47:26 <|                                 On more
2018-12-21 00:47:07 <wiUiamsanders8K        •ahoo.com>: 13
2018-12-21 00:46:37 <|                              |>: What do u think
2018-12-21 00:45:44 <|                              |>: Two more guess
2018-12-21 00:45:27 <williamsanders81(      ahoo.com>: 15
2018-12-21 00:45:15 <|                              |>: Guess
2018-12-21 00:44:49 <|                              |>: I'm.
2018-12-21 00:44:41 <williamsanders81(      ahoo.com>: 18 or older
2018-12-21 00:44:28 <|                              |>: So are you going to
2018-12-21 00:42:31 <|                              |>: Ya you would frist
answer my question
2018-12-21 00:42:07 <williamsanders816@yahoo.com>: Just tell me i wont
block u
2018-12-21 00:42:00 <^^^^^^^^^^^^B>: Old
2018-12-21 00:41:55 <^^^^^^^^^^^^B>: How ols
2018-12-21 00:40:43 <^^^^—^^^^^N>: How old do you want
me to be how old do you how old do you want yourgirlfriend to be
2018-12-21 00:39:49 <williamsanders816(%vahoo.com>: Cuz id like to know
2018-12-21 00:39:28 <^^^^^^^^^^^^B>: Why
2018-12-21 00:39:19 <williamsanders816@yahoo.com>: And what are you
looking for on this site
2018-12-21 00:38:42 <williamsanders81(  'ahoo.com>: Tell the truth
2018-12-20 23:34:44 <|                          |>: How old do you want
me to be
2018-12-2023:29:53 <|                              |>: Not that old I know you
are going to block me when I tell you so ya
2018-12-20 15:06:28 <williamsanders81f      ahoo.com>: So how old are you
2018-12-2000:40:02 <|                              |>: Hey
2018-12-19 11:55:23 <wimamsanders81(        ahoo.com>: 45
2018-12-19 05:38:06 <|                             |>: How old are u
2018-12-19 05:30:41 <williamsanders816@yahoo.com>: How are you ?? How
old are you
2018-12-19 05:22:56 <^^^^^^^^^^^^^B>: Hi
2018-12-19 05:19:39 <williamsanders816@yahoo.com>: Hi

                                      21
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 23 of 41 PageID #: 23




         14. Although the Cybertip stated there was only one uploaded file, it

contained 15 images. The file was a zipped file that was labeled:

141016550_142349380.zip. The following describes the images SA Barnes

observed in the Cybertip:

Filename: a3.jpg
This image is of a male who penis is exposed with pubic hair. There appears to
be a black article of clothing behind the penis, possibly underwear. It should
be noted that when John Sanders was interviewed on 2/27/19, he admitted to
sending pictures of his penis.
Filename: a4.jpg
This image is of a male whose penis ejaculating on a black article of clothing,
possible underwear. It should be noted that when John Sanders was
interviewed on 2/27/19, he admitted to sending pictures of his penis.
Filename: aS.jpg
This image appears to be the same image as a3.jpg
Filename: al2.jpg
This image is of an individual whose left breast is exposed with the nipple
visible. The breast appears to have hair on it. The individual is holding up two
fingers in a "peace sign." The individual's face is not visible in the image. It
should be noted that when John Sanders was interviewed on 2/27,19, he
admitted to sending this picture.
Filename: bO.jpg
This image is of what appears to be a bedroom with a pink book bag on the
floor. The pink book bag has a purple folder in the bag. The carpet is green
and there is a white dresser and vacuum in the image.
Filename: bl.jpg
This image is of a female whose undenvear is not visible in the image. Her
vagina and anus are exposed, and she is laying on what appears to be a yellow
bed sheet. She is wearing a grey shirt and only a small portion of her mouth is
exposed. I am unable to determine the age or who the female this is at this
point.
Filename: b2.jpg
This image is of a female's vagina taken from about her waistline. This is a
close up image of her vagina and her legs are open. I am unable to determine
the age or who the female this is at this point.
Filename: b5.jpg
This image is of a female whose vagina is exposed. It appears that the device
used to take the picture is laying on the floor and the girl is standing above the
device with no pants or underwear on. Her vagina is exposed, and she appears
to have on a grey shirt. The walls in the bathroom are of wood siding and are

                                        22
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 24 of 41 PageID #: 24




in the background of multiple images provided in the Cybertip. There is also a
white object on the ceiling that appears to be either a light or a heater. I am
unable to determine at this time what the object is. I believe this to be an
image of BBBBUB (1 1 years old), this is based on comparing this image to
other images where her face is clearly visible.
Filename: b6.jpg^
This image is of a female with her vagina exposed. This female has one finger
on each side of vagina and appears to be spreading her vagina open. The
female is wearing a grey shirt. In this image, you can see a small portion of the
same light/heater that is noted in image "b5". I believe this to be an image of
             based on comparing it to other images where her face is clearly
visible.
Filename: b7.jpg
This image is of a female who vagina is exposed. It appears that this female is
taking the picture with a device that is right below her vagina. The female is
wearing a grey shirt. I believe this to be an image of ^^^^^^^B based on
comparing it to other images where her face is clearly visible.
Filename: b9.jpg
I believe this image is of B^^^^^B and she is completely nude and is sitting
on the floor of a bathroom. One breast is completely exposed, and her other
breast is partially covered by her right wrist. Both her vagina and anus are
exposed. In the image, she has her right index finger right in front of her
vagina. This image appears to have the same wood siding in the background
as other images provided in the Cybertip.
Filename: bl0.jp$
This image is of ^^—— and she is standing nude in front of what appears
to be a mirror. Her breasts and vagina are exposed in this image. This image
appears to have the same wood siding in the background as other images
provided in the Cybertip.
Filename: bll.jpg
This image is of a female buttocks and the female is wearing a grey shirt. The
female is not wearing any underwear, but the vagina cannot be clearly seen
due to the shadow in the image. This image appears have the same wood siding
in the background and the light/heater as in other images provided in the
Cybertip. I believe this to be an image of^^^^^BB based on comparing to
other images where her face is clearly visible.
Filename: blS.jpj
This image is of ^^BBBBI and she is holding up two fingers in front of her
face as if she is making the "peace sign". She is wearing a grey tank top in this
image and had watch appears to be red paint on her hand. There is no nudity
in this image.
Filename: bl4.jpj
This image is of^^BBB^B as if she is taking a "Selfie" photograph. She is
wearing a grey tank top in this image. There is no nudity in this image.




                                        23
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 25 of 41 PageID #: 25




       15. SA Barnes contacted South Middle School Resource Office Nick

Strampe, and he provided SA Barnes with a school picture of j^^^^^^B from

their data system. SA Barnes used this image as a comparison photograph in


the images that showed her face.


       16. The 15 images described above were the ones provided in the

Cybertip. Below are the fifteen times an image was sent in the Skout message


between ^^^^|nd Sanders. These are directly from the Skout messages.

  a.   2018-12 -21 18:04:30 <^^^^^^^^^^^^^^^B>: User sent picture
  b.   2018-12 -21 16:55:24 <^^^^^^^^^^^^^^^^^B>: User sent picture
  c.   2018-12 -21 16:54:57 <^^^^^^^^^^^^^—^B>: User sent picture
  d.   2018-12 -21 03:47:05 <williamsanders816@yahoo.com>: User sent
       picture
       2018-12!-21 03:42:08 <williamsanders816@yahoo.com>: User sent
       picture
  f.   2018-12 -21 03:41:42 <^^^^^^^^^^^^^^^^B>: User sent picture
  g. 2018-12 -21    03:41:12 <^^^^^^^^^^^^^^B>: User sent picture
  h. 2018-12 -21    03:40:39 <^^^^^^^^^^^^^^^B>: User sent picture
  1.   2018-12 -21 03:39:28 <williamsanders816@yahoo.com>: User sent
       picture
  J-   2018-12 -21 03:36:30 <^^^^^^^^^^^^^^B>: User sent picture
  k.   2018-12 -21 01:19:36 • B^^^^^^^^^^^^^B •: User sent picture
  1.   2018-12 -21 01:13:33 <^^^^^^^^^^^——>: User sent picture
  m. 2018-12 -21 00:59:07 <williamsanders816@yahoo.com>: User sent
       picture
  n. 2018-12 21 00:58:47 <                              >: User sent picture
  o. 2018-12 21 00:57:22 <                              >: User sent picture

       17. The Cybertip also provided the following:

Adult User Profile:
  • Adult information
  • Adult id: 141016550
  • Adult email: williamsanders816@yahoo.com
  • Adult username: williamsanders816@yahoo.com
  • Adult age: 45
  • Adult birthdate: 1973-^^B 00:00:00
  • Adult created: 2018-11-13 05:59:51
  • Adult last seen: 2018-12-25 16:53:44


                                      24
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 26 of 41 PageID #: 26




      18. Skout provided multiple IP addresses regarding the login history of

this individual. SA Barnes was able to determine these IP addresses are

leased/owned by the following companies: MidContinent Communication, Vast,

and AT&T.

      19. The Cybertip also provided the following:

Minor User Profile:
   • Minor information
   • Minor id: 142349380
   • Minor email:
   • Minor username:
   • Minor age: 31
   • Minor birthdate: 1987-^N 00:00:00
   • Minor created: 2018-12-19 04:21:42
   • Minor last seen: 2018-12-22 19:46:27



      20. Skout provided multiple IP addresses regarding the login history of

this individual. SA Barnes was able to determine that these IP addresses were

leased/owned by Verizon Wireless.


      21. SA Barnes sent a preservation request to SnapChat, Inc. regarding


the SnapChat user account o1^||BBNBBB|^—^. He sent this to SnapChat

because |^B provided this username to Sanders during the Skout chats.

SnapChat, Inc contacted 8A Barnes and informed him that they received the

preservation and assigned it Case #38150748.

      22. On 2/21/19, 8A Barnes sent a subpoena to Midcontinent

Communications requesting subscriber information regarding the IP addresses


and time frames provided by Skout, Inc.:


96.3.35.98 From 11/13/2018 through 12/25/2018



                                      25
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 27 of 41 PageID #: 27




24.111.154.224 11/26/2018 through 11/27/2018

      23. That same day, SA Barnes received the subpoena results from


Midcontinent Communications with the following information:

IP^ddress 96.3.35.98 Results:
AcctNbr: 7031910-13
MICHELLE SANDERS

BOX ELDER SD 57719-9436
Home Phone: 9136050228
Business Phone: NONE
SSN#: ^^^^M Driver License: NONE
Status: A Status Date: 20180226 Install Date: 20170921
Connect Date: 20180226
IP Address 24.111,154.224
AcctNbr: 1412202-01
BLACK HILLS MEDICAL BUILDING
677 CATHEDRAL DR
RAPID CITY 8D 57701-6018
 Business Phone: 6057168467

      24. On 2/21/19, SA Barnes sent a subpoena to Clarity Telecom, DBA

VAST Broadband requesting subscriber information regarding an IP address at

different times that were provided in the Skout Cybertip. On 2/22/19, he

received the following subpoena results from Clarity Telecom:

Customer information:
AcctNbr 82583-01
Status A ACTV 2/04/15
HOLIDAY INN EXPRESS
645 E DISK DR
RAPID CITY, SD 57701-7812
605-348-8719
605-355-9090
jacqueo@tkohotels. corn
Last 4 of 88 N given on account is ^^B
Information provided:
"In response to your subpoena request, 208.117.96.228 is an IP from our pool
of static IPs for fiber internet customers. We have assigned a subnet,
208.117.96.224/27 for Holiday Inn Express in Rapid City. The IPs within that
subnet, including .228, are assigned at the customer's discretion on their own

                                       26
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 28 of 41 PageID #: 28




equipment. Vast can only verify that the subnet was assigned to the customer
during the timeframe requested." For complete details, refer to the subpoena
results.


      25. The adult user profile information that was provided with the

Cybertip showed that the individual's age was 45 and a birthdate of 1973-^^B-

It should be noted that during the messages, Sanders told ^^^^^^^B that he

was 45 years old. SA Barnes searched the Rapid City Police Department records

systems for a "William Sanders" and did not find one. He then conducted a


search for individuals with the last name Sanders who are 45 years old. During

this search, SA Barnes found John C Sanders with a DOB of 1973-^^B.

According to the records system, his address was ^^^^^^^^^^B 6, in Box

Elder, SD. John Sanders was listed as a registered sex offender.


      26. 8A Barnes contacted Sex offender Compliance Officer Joleen


Ollerich and she informed him that John Sanders moved here from Missouri and

that Sanders is currently on parole with Parole Officer Jack Gray. SA Barnes

contacted Parole Officer Jack Gray and he confirmed that the address he has list

for John Sanders is j^^^^^^^^^^^^B Box Elder, 8D. Gray informed 8A

Barnes that the phone number he has listed for Sanders is 605-863-5843. Gray

told him. that Michelle Sanders is John's wife and that John works at the Holiday

Inn Express offCatron Blvd. on the south side of town.


      27. On 2/21/19, SA Barnes sent a subpoena to Midcontinent

Communications requesting subscriber information regarding two IP addresses

that Skout provided in the Cybertip. He was informed that IP address 96.3.35.98

belongs to Michelle Sanders with an address of ^^^^^^^^^^^B, Box Elder,


                                       27
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 29 of 41 PageID #: 29




SD. The Skout user account (William.sanders816@yahoo.com) was created at


this IP address, the account was accessed many times from this IP address, and


this was the last IP address used to login to the account. This IP address was

used each day of the conversation between the account "William Sanders" and


                 |." The only other IP addresses used during this time are

owned/leased by AT&T and which are likely linked to a cellular device using

cellular data.


      28. On 2/21/19, SA Barnes sent a subpoena to Clarity Telecom, DBA

VAST Broadband requesting subscriber information regarding an IP address that

was provided in the Skout Cybertip. He was informed that the IP address of

208.117.96.228 belongs to Holiday Inn Express (645 E Disk Dr, Rapid City, 8D).

They informed me that they assigned a subnet, 208.117.96.224/27 for Holiday

Inn Express in Rapid City. The IPs within that subnet, including .228, are

assigned at the customer's discretion on their own equipment. Again, Parole


Office Jack Gray informed me that John Sanders works at Holiday Inn Express.

      29. On 2/25/2019, US Magistrate Judge Daneta Wollmann signed and

approved a federal search warrant for the property located at


1, Box Elder, SD, the residence of John and Michelle Sanders.

      30. On 2/27/19, law enforcement officers of the ICAC task force

executed the search warrant at John and Michelle Sander's residence. Det.


Harding and SA Barnes interviewed John Sanders while other agents executed


the search warrant. During the interview, Sanders admitted it was he


communicating with the 11-year-old juvenile female. Sanders confirmed that he



                                      28
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 30 of 41 PageID #: 30




knew she was 11-years-old and that included him requesting images from her.


8A Barnes read the following message from the Skout conversation to Sanders,


"Can you spread them pussy lips wide and give me a close up?" He asked


Sanders if that was Sander and Sanders said, "yes." Sanders admitted that it


was his penis in the pictures sent to this 11-year-old juvenile female. Sanders


also wrote an apology letter to the parents of this juvenile female.


        31. During the interview with John Sanders on 2/27/19, he provided

us his SnapChat user name. Sanders told the interviewing agents that his

SnapChat user name is "Billsays605". Sanders informed SA Barnes that he had

sent her a "Snap" also known as a message. Sanders told the interviewing agents


that he sent her one and then blocked her. On 2/28/19, SA Barnes sent a

preservation request to SnapChat, Inc regarding the account, "Billsays605."


Using an Undercover SnapChat account, SA Barnes was able to find this account


on SnapChat and took a screen shot of it.


        32. On 2/28/19, ^^^^^^^B was forensically interviewed at the Child

Advocacy Center. Sasha did not disclose about the contact with John Sanders

on Skout. When the interviewer suggested they take a break, ^^^B asked to see

her mother. ^^M then became emotional and the interview was ended at that


time.


        33. After the interview, SA Barnes spoke with Sasha's mother, Amber


Morin. He showed Amber the image, "bO.jpg" that was provided the Cybertip.

Amber informed me that was from their old residence in Custer and that is her


daughter's book bag located in the picture. She informed SA Barnes that they


                                        29
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 31 of 41 PageID #: 31




moved from this residence on 12/28/18. It should be noted that the

conversations between John Sanders and ^^^^^^^B took place 12/19/18

through 12/22/18. Amber also informed SA Barnes that the bathroom at this

residence had wood siding that made it look like a log cabin, like that in the

photos.


      34. SA Barnes obtained a search warrant for the Billysays605 Snapchat

account and executed it by serving it on Snapchat on June 24, 2019. Since that

time, SA Barnes has left ICAC and I have taken over the investigation. On August

1, 2019,1 received an email from Snapchat in reference to the warrant, providing


a link to the content of the account. Snapchat informed me that the link would

expire in 10 days so I downloaded the linked file, saved the content securely but

I have not examined or viewed any of the content, nor have I provided anyone


else access to the content of the file.


  CHARACTERISTICS COMMON TO INDIVIDUALS WHO HAVE A SEXUAL
   INTEREST IN CHILDREN AND/OR WHO RECEIVE AND/OR POSSESS
                              CHILD PORNOGRAPHY

      35. Based on my previous investigative experience related to child

exploitation investigations, and the training and experience of other law


enforcement officers with whom I have had discussions, I know there are certain


characteristics common to individuals who have a sexual interest in children


and/or receive, or possess images of child pornography:


      a. Individuals who have a sexual interest in children and/or receive,


      or possess images of child pornography may receive sexual gratification,


      stimulation, and satisfaction from contact with children, or from fantasies



                                          30
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 32 of 41 PageID #: 32




    they may have viewing children engaged in sexual activity or in sexually

    suggestive poses, such as in person, in photographs, or other visual media,


    or from literature describing such activity.


    b. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography may collect sexually explicit or

    suggestive materials, in a variety of media, including photographs,


    magazines, motion pictures, videotapes, books, slides and/or drawings or


    other visual media. Individuals who have a sexual interest in children or


    images of children oftentimes use these materials for their own sexual


    arousal and gratification. Further, they may use these materials to lower


    the inhibitions of children they are attempting to seduce, to arouse the

    selected child partner, or to demonstrate the desired sexual acts.


    c. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography almost always possess and


    maintain their hard copies of child pornographic material, that is, their

    pictures, films, video tapes, magazines, negatives, photographs,


   correspondence, mailing lists, books, tape recordings, etc., in the privacy


   and security of their home or some other secure location. Individuals who


   have a sexual interest in children or images of children often retain


   pictures, films, photographs, negatives, magazines, correspondence,


   books, tape recordings, mailing lists, child erotica, and videotapes for


   many years.


   d. Likewise, individuals who have a sexual interest in children and/or


                                     31
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 33 of 41 PageID #: 33




    receive, or possess images of child pornography often maintain their child

    pornography images in a digital or electronic format in a safe, secure and


    private environment, such as a computer and surrounding area. The user


    often maintains these child pornography images for several years and are


    kept close by, usually at the possessor's residence, inside the possessor's


    vehicle, or, at times, on their person, to enable the individual to view the


    child pornography images, which are valued highly.

    e. Individuals who have a sexual interest in children and/or receive,


    or possess images of child pornography also may correspond with and/or

    meet others to share information and materials, rarely destroy


    correspondence from other child pornography distributors/possessors,


    conceal such correspondence as they do their sexually explicit material,


    and often maintain lists of names, addresses, and telephone numbers of


    individuals with whom they have been in contact and who share the same

   interests in child pornography.

   f. Individuals who have a sexual interest in children and/or receive,


   or possess images of child pornography prefer not to be without their child

   pornography for any prolonged time-period. Law enforcement officers


   involved in the investigation of child pornography throughout the world

   have documented this behavior. Thus, even if the unknown user uses a


   portable device (such as a mobile cell phone) to access the internet and

   child pornography, it is more likely than not that evidence of this access

   will be found within the electronic account.



                                     32
  Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 34 of 41 PageID #: 34




                                 JURISDICTION

      36. This Court has jurisdiction to issue the requested warrant because


it is "a magistrate judge with authority in the district. .. has authority to issue a

warrant to search for and seize . . . property located within the district."


Fed.R.Crim.P. 41(b)(l).

                          LIMIT ON SCOPE OF SEARCH

      37. I submit that if during the search, agents find evidence of crimes

not set forth in this affidavit, another agent or I will seek a separate warrant.


                     REQUEST FOR SEALING OF MATTER

      38. I request that the Court order sealing this case until further order of

the Court. The documents filed in the case discuss an ongoing criminal


investigation that is neither public nor known to all the targets of the

investigation. Accordingly, there is good cause to seal these documents because


their premature disclosure may give targets an opportunity to flee, destroy or


tamper with evidence, change patterns of behavior, notify confederates, or


otherwise seriously jeopardize the investigation.


                                  CONCLUSION

      28. Based on my training and experience, and the facts as set forth in this


affidavit, there is probable cause to believe that in the download of the encrypted

compressed storage file provided by Snapchat in compliance with the previous

warrant, there exists evidence of a crime, contraband, instrumentalities, and/or


fruits of violations of criminal laws as specified herein, including identification

of the person who used the electronic account described in Attachment A. The



                                        33
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 35 of 41 PageID #: 35




facts outlined above show that the Snapchat account, listed in Attachment A has

been used for the exploitation of children using the internet including violations

of 18 U.8.C. §§ 2251, 2252, 2252A and 2422(b) (production of child pornography

and enticement of a minor using the internet) which items are more specifically


described in Attachment B. There is probable cause to believe that John

Sanders, the user of the Snapchat account, produced and received and child


pornography, and enticed a minor using the internet and thereby violated the

aforementioned statutes in the District of South Dakota and elsewhere.


Therefore, there is probable cause to search the download of the encrypted


compressed storage file, which contains the content of the account associated


with Snapchat account: Billysays605.




Dated: y//3// T
            / Investigator Brian Freeou(
                          Pennington County Sheriffs" Office and
                                     ICAC



Sworn to before me and:
   signed in my presence.
   submitted, attested to, and acknowledged by reliable electronic means.


      this / ^"' day of September, 2019




                                            Daneta Wbllmann
                                            United States Magistrate Judge




                                       34
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 36 of 41 PageID #: 36




                                ATTACHMENT A
                            Property to Be Searched

        This warrant applies to the contents of and information associated with

the downloaded version of the encrypted compressed storage file provided by

Snapchat, regarding the account associated with Snapchat User name


Billysays605. The encrypted compressed storage file has been downloaded from

Snapchat's law enforcement portal, but not reviewed and is in secure storage at


ICAC.




                                       35
 Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 37 of 41 PageID #: 37




                                ATTACHMENT B
                          Information to be searched


      All information described above in Section I that was created or saved after

the creation of the Snapchat account associated with encrypted compressed


storage file for the Snapchat account that is the subject of this warrant and that

constitutes contraband or fruits, evidence or instrumentalities of violations of 18


U.S.C. §§ 2251, 2252, 2252A, and 2422(b) (production, receipt and possession

of child pornography and enticement of a minor using the internet) pertaining to

the following matters:

   1. Child pornography and child erotica;

   2. Records, information, and items relating to violations of the statutes


      described above including:

         a. Records and information relating to the identity or location of the

            persons suspected of violating the statutes described above; and

         b. Records and information relating to sexual exploitation of children,


            including correspondence and communications between persons


            exploiting minors online;

  3. Identifying information for any person employing, using, persuading,

      inducing, enticing, or coercing any minor to engage in any sexually explicit


      conduct for the purpose of producing any visual depiction of such conduct

      or for the purpose of transmitting a live visual depiction of such conduct,


      or attempting or conspiring to do so;




                                        36
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 38 of 41 PageID #: 38




 4. Identifying information regarding any person knowingly distributing,

    receiving, or possessing child pornography as defined at 18 U.8.C. §


    2256(8), or attempting or conspiring to do so;

 5. Evidence indicating how and when the Snapchat account was accessed or


    used, to determine the geographic and chronological context of account


    access, use, or events relating to the crime under investigation and to the


    account owner or user;


 6. Evidence indicating the account users state of mind as it relates to the


    crime under investigation;

 7. The identity of the person(s) who created or used the user ID, including

    records that help reveal the whereabouts of such person(s);

 8. Records relating to who created, used, or communicated with the account


   listed in Attachment A about matters relating to the criminal activity listed

   above, including identification of coconspirators, accomplices, and aiders


   and abettors in the commission of the above offenses, including records


   that help reveal their whereabouts;

9. Credit card information and money wire transmittal information, including


   bills, payment records, and any receipts, for payments to third party

   money remitters, including Xoom.com, Western Union, PayPal, and


   MoneyGram;


 10. Evidence of who used, owned, or controlled the Snapchat account


   associated with downloaded file described in Attachment A, including

   evidence of their whereabouts;



                                     37
Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 39 of 41 PageID #: 39




 11. Evidence of the times the user utilized the account associated with

    the file download described in Attachment A.




                                   38
AO 93 (Rev. 11/13) Search and Seizure Warrant
              Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 40 of 41 PageID #: 40

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Dakota
  IN THE MATTER OF THE SEARCH OF: )

  The content of the encrypted compressed storage file ^ Case No. 5". I ^\ " t^\'\ ~~
  containing the search warrant production of Snapchat


  User Account: Billysays605

  downloaded and currently in the possession of ICAC

                                                                  )
                                                SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer


           An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person or property located in the District of South Dakota (identify the person or describe the property to be searched
and give its location)'.



           See ATTACHMENT A, attached hereto and incorporated by reference

           I find that the affidavit, or any recorded testimony, establish probable cause to search and seize the person or
property described above, and that such search will reveal (identify the person or describe the property to be seized):


           Evidence of a crime in violation of 18 U.S.C. § 2422(b), as described in ATTACHMENT B, attached hereto and
incorporated by reference.


           I find that the affidavit, or any recorded testimony, establishes probable cause to search and seize the person or
property.


          YOU ARE COMMANDED to execute this warrant on or before ^c^f" ^'7. SQ/ ^ (not to exceed 14 days)

        in the daytime 6:00 a.m. to 10 p.m. ^0^ at any time in the day or night because good cause has been established.


          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at
the place where the property was taken.


          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventoiy as required by law and promptly return this warrant and inventory to Daneta Wollmann
                                                                                      (United States Magistrate Judge)


    D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or
whose property, will be searched or seized (check the appropriate box)
    D for _ days (not to exceed 30). D until, the facts justifying, the later specific date of_.


        I find that good cause has been established to authorize the officer executing this warrant to not provide notice prior
to the execution of the search warrant, i.e., "no knock".


Date and time issued: <7-/^/f /Z%'3C^
                                                                                           Judge's signature


City and state: Rapid City, SD _ Daneta Wollmann, U.S. Magistrate
                                                                                           Printed name and title


                                                                          EryiA'.U 46 A^USAColl.^ a^d A^^ - sH-
        Case 5:19-mj-00115-DW Document 1 Filed 09/13/19 Page 41 of 41 PageID #: 41
  AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)




                                                                Return

Case No.:                              Date and time warrant executed:       Copy of warrant and inventory left with:
 i3'.l^^-n5
          mactg in
Inventory mactg  inthe~
                    thepresence of :


Inventory of the property taken and name of any person(s) seized:




                                                             Certification

          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
 to the designated judge.




Date:
                                                                                 Executing officer's signature




                                                                                   Printed name and title
